Title: To Thomas Jefferson from James Madison, 13 January 1809
From: Madison, James
To: Jefferson, Thomas


                  
                     
                        13 Jan 1809
                     
                  
                  (1) placed us under that national Govt. which constitutes the safety of every part by uniting for its protection the strength of the whole
                  (2) with indifference
                  (3) & to enervate a resistance to their oppressions)
                  (4) propagated
                  (5) into any course that would eventually make them subservient to foreign views equally adverse to the political strength and commercial importance of their own Country.
                  (6) of transporting & exchanging at
                  (7) sacrifices in so peculiar a situation, can be made to do, and that a greater insult could not have been offered to an hon[ora]ble State, that by propositions so unworthy of the lives of its former history, so subversive of its essential interests & future happiness
               